RESOLUCIÓN
Evaluada la Solicitud de Reinstalación Cumplida la Suspensión Impuesta, presentada por la Sra. Elba N. Vi-*701llalba Ojeda por conducto de la Leda. Carmen I. Navas, procuradora del abogado y abogada del Colegio de Aboga-dos de Puerto Rico, se provee “ha lugar”.
Por otra parte, se ordena la reactivación de las quejas AB-2011-90 y AB-2014-262 que penden contra la abogada Villalba Ojeda. Con relación a la queja AB-2011-90, se le ordena a la abogada Villalba Ojeda que nos informe, dentro de un término de diez días contados a partir de la notifica-ción de esta Resolución, el estado de los procedimientos ante el Tribunal de Primera Instancia referentes al caso que dio origen a esta queja.
Asimismo, se le ordena a la abogada Villalba Ojeda que conteste la queja AB-2014-262, dentro de un término de diez días contados a partir de la notificación de esta Reso-lución, según ordenamos en ocasiones anteriores.
Se le apercibe, además, a la abogada Villalba Ojeda que su incumplimiento con esta orden podrá acarrear sancio-nes disciplinarias severas, incluyendo la suspensión inde-finida de la profesión de la abogacía.

Notifíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo